Citation Nr: 0930684	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right foot disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 
1996.  She also had a period of active duty while serving in 
the National Guard from September 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied reopening of the 
Veteran's claims.


FINDINGS OF FACT

1.  Entitlement to service connection for right foot 
disability was denied in an unappealed Board decision of 
February 2003; the evidence received since the February 2003 
decision includes evidence that is either cumulative or 
redundant of the evidence previously of record, or is 
insufficient to establish a reasonable possibility of 
substantiating the claim.

2.  Entitlement to service connection for left foot 
disability was denied in a July 2000 rating decision; the 
Veteran did not perfect an appeal of that decision.  The 
evidence received since the July 2000 decision includes 
evidence that is either cumulative or redundant of the 
evidence previously of record, or is insufficient to 
establish a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for right foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2005 and June 2007, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate her claims 
to reopen, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  The letters also informed the 
Veteran of the reasons for the prior denials and the type of 
evidence needed to reopen the claims.  See Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006).  Furthermore, the June 2007 
letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  

As the Dingess notice came after the initial adjudication of 
the claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in September 
2007, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, a VA exam report, and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, her former spouse, and her 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Legal Authority

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the Board notes that service connection for 
right foot disability was denied in a February 2003 Board 
decision.  The Veteran did not appeal this decision.  
Additionally, service connection for left foot disability was 
denied in a July 2000 rating decision.  The Veteran did not 
perfect an appeal of this decision.  Therefore, each decision 
became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the February 2003 Board 
decision denying service connection for right foot disability 
included the Veteran's service treatment records, which 
revealed normal feet at the April 1987 preenlistment exam.  
The December 1987 enlistment examination report showed mild 
pes planus, corns on the little toes, and small corns on 
other toes, mildly symptomatic.  There was treatment for foot 
problems during service.  Notably, records from June and 
September 1990 reveal corns, soreness and redness, as well as 
helomas and hyperkeratosis.  Although no formal separation 
exam report is of record, a November 1995 service examination 
report indicates normal feet.  The accompanying Report of 
Medical History indicates that the Veteran reported foot 
trouble.  The physician's summary states, "foot trouble-
bunions."  Also of record at the time of the February 2003 
Board decision was the report of a September 1999 VA 
examination which notes a diagnosis of bilateral bunionectomy 
with hammer toes, status post recent surgical repair.  No 
opinion regarding the etiology of the foot problems is given.  
Private medical records from Lima Memorial Hospital from June 
1999 to August 1999 were of record as well.  These document 
the Veteran's bunionectomy, digital arthroereisis, and 
digital arthroplasty.  There was also an October 1999 letter 
from the Veteran's ex-husband which states that the Veteran 
had problems with her feet during service.  The February 2003 
Board decision notes that the Veteran wrote various 
statements regarding the worsening of her feet during active 
service.  Finally, the Board notes that the previous Board 
decision includes evidence that the Veteran was scheduled for 
various VA examinations; however, the Veteran failed to 
report for the examinations.  A discussion about the 
Veteran's address changes and the inability of VA to obtain a 
deliverable address is also included.  

The evidence of record at the time of the July 2000 rating 
decision included the same information and evidence of record 
at the time of the February 2003 Board decision listed above 
with the exception of the Veteran's failure to report for 
scheduled VA examinations and the information regarding the 
inability of VA to obtain a deliverable address for the 
Veteran.

In both the July 2000 rating decision and the February 2003 
Board decision, service connection for the Veteran's foot 
disabilities was denied because the bilateral foot problems 
were determined to have preexisted the Veteran's second 
period of active service and it was determined that the 
bilateral foot problems were not aggravated by such service.  

The subsequently received evidence includes duplicate medical 
records regarding the Veteran's 1999 bunionectomies.  Also 
added to the record are June 2006 medical records from R. 
Baker, DPM, which note that the Veteran complained of spasms 
in her right foot, which she said had been present since 
approximately January 2005.  The medical records also note 
that she is still bothered by callus build-up, bilaterally.  
She reported similar spasms in the left foot.  Moreover, 
there are medical records from Family Care Center (the 
treating physician was Dr. Andreoni) which note that her feet 
are doing okay, but she does feel some pain occasionally.  
Exam of the right foot revealed scar tissue present over all 
digits, some callus formation on the fifth digit, and 
abnormal toe movement in that she was unable to bend at the 
phalanges.  The left foot had scar tissue over all digits and 
an inability to flex at the phalanges.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claims for 
entitlement to service connection for right foot disability 
and left foot disability, the subsequently received evidence 
is either cumulative or redundant of the evidence previously 
of record, or it does not raise a reasonable possibility of 
substantiating the claims.  Much of the evidence is 
cumulative or redundant in that it merely shows ongoing 
treatment for bilateral foot problems.  The evidence which is 
not cumulative or redundant does not relate to an 
unestablished fact necessary to substantiate the claims, 
namely that the Veteran's bilateral foot disability was 
aggravated during her active service.  In this regard, there 
is no medical evidence or opinion suggesting that the 
preexitsting bilateral foot problems were aggravated during 
active service.  Accordingly, reopening of the claims is not 
in order.  


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for right foot disability 
is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for left foot disability is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


